Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6,17,20 of U.S. Patent No. 10993445. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claims 1-4,7, the ‘445 patent teaches 
A non-meat composition made by a process comprising production of a non-meat food product without use of extrusion, the process further comprising using the non-meat food product as at least a portion of the non-meat composition, the production comprising: mixing (i) dry ingredients comprising vegetable protein with (ii) wet ingredients comprising oil to form a non-meat dough; pumping the non-meat dough to at least maintain the dough under pressure and then heating the non-meat dough under pressure, wherein the heating is performed at a temperature of 138° C. to 180° C., and the pressure is from 4.8 bar to 34.5 bar; pumping the heated non-meat dough in a high pressure positive displacement pump after the heating; and gradually cooling the heated non-meat dough while gradually decreasing pressure on the heated non-meat dough, to form the non-meat food product(claim 17).
Regarding claims 5 and 6, the ‘445 patent does not specifically teach in the claims that the pressure is decreased at a predetermined rate and the dough is subjected to a predetermined final pressure at the end of the cooling device. However, the instant spec of the ‘445 patent teaches “In an embodiment, the non-meat dough undergoes a decrease in pressure at a predetermine rate in the cooling device and/or is subjected to a predetermined final pressure at the end of the cooling device.”(col 6, line 30-34). Therefore, based on the instant spec of the ‘445 patent, it would have been obvious for the non-meat dough undergoes a decrease in pressure at a predetermine rate in the cooling device and/or is subjected to a predetermined final pressure at the end of the cooling device
Regarding claim 8, the ‘445 patent teaches that the non-meat composition does not contain soybean oil or soybean flour(claim 20).
Regarding claim 9, the ‘445 patent teaches that the heating is done in a heat exchanger(claim 6). 

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4,11,18 of U.S. Patent No. 10470470. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1-4,7, the ‘470 patent teaches 
A non-meat composition made by a process comprising continuous production of a non-meat food product without use of extrusion, the process further comprising using the non-meat food product as at least a portion of the non-meat composition, the continuous production comprising: mixing (i) dry ingredients comprising vegetable protein with (ii) wet ingredients comprising oil to form a non-meat dough, and the oil is 3 wt. % to 14 wt. % of the non-meat dough, wherein the oil is selected from the group consisting of soybean oil, corn oil, sunflower oil, high oleic sunflower oil, olive oil, canola oil, safflower oil, peanut oil, palm oil, cottonseed oil, coconut oil, almond oil, hazelnut oil, grapeseed oil, and combinations thereof, and the dry ingredients further comprise one or more of yeast, tallow, caramel coloring, annatto, chlorophyllin, cochineal, betanin, turmeric, saffron, paprika, lycopene, elderberry juice, pandan, butterfly pea, titanium dioxide, any suitable food colorant, vitamins, or minerals; pumping the non-meat dough to at least maintain the dough under pressure and then heating the non-meat dough under pressure, wherein the heating is performed at a temperature of 138° C. to 180° C., and the pressure is from 4.8 bar to 34.5 bar; pumping the heated non-meat dough in a high pressure positive displacement pump after the heating; and gradually cooling the heated non-meat dough while gradually decreasing pressure on the heated non-meat dough, to form the non-meat food product(claim 11).
Regarding claims 5 and 6, the ‘470 patent does not specifically teach in the claims that the pressure is decreased at a predetermined rate and the dough is subjected to a predetermined final pressure at the end of the cooling device. However, the instant spec of the ‘470 patent teaches “In an embodiment, the non-meat dough undergoes a decrease in pressure at a predetermine rate in the cooling device and/or is subjected to a predetermined final pressure at the end of the cooling device.”(col 6, line 30-34). Therefore, based on the instant spec of the ‘470 patent, it would have been obvious for the non-meat dough undergoes a decrease in pressure at a predetermine rate in the cooling device and/or is subjected to a predetermined final pressure at the end of the cooling device
Regarding claim 8, the ‘470 patent teaches that the non-meat composition the non-meat composition does not contain soybean oil or soybean flour(claim 18).
Regarding claim 9, the ‘470 patent teaches heating the non-meat composition in a heat exchanger, high shear emulsifier, or a dielectric heater(claim 4). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarraga(US 5433968) 
Regarding claims 1,2,7,9, Zarraga teaches a non-meat meat analog made by(example I, claim 1) 
	Mixing dry ingredients in the form of a vegetable protein(soy flour) with wet ingredients in the form of water to form a non-meat dough. 
	Pumping the dough to at least maintain the dough after pressure 
	Heating the non-meat dough in an emulsion mill(high shear emulsion mill). The dough is rapidly heated and pressurized using mechanical energy and centrifugal force of the emulsion mill to a temperature of above 100C and a pressure of about 3 to 9 bars, which overlaps the claimed range and renders it obvious. 
	Pumping the heated dough after the heating 
	Cooling the heated non-meat dough by pumping the dough through a water jacketed tube in order to form a non-meat food product. 
Zarraga teaches uses an emulsion mill and elongated tube to form the non-meat food and does not teach the use of extrusion, which is excluded in claim 2. 
	Zarraga teaches that the non-meat dough can also comprise additives such as fats, salts, flavoring, and food suitable colorants(col 6, line 10-18).
Regarding claim 3, Zarraga does not specifically teach pumping of the dough in a high-pressure positive pump after heating and before cooling. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Zarraga meets the requirements of the claimed non-meat composition, Zarraga clearly meets the requirements of the present claims.
Regarding claim 4, Zarraga teaches that the dough is decreased in pressure when travelling through the cooling tube(col 4, line 47-54). 
Regarding claim 5, Zarraga does not specifically teach that the decrease in pressure occurs at a predetermined rate. However, Zarraga teaches that the cooling/depressurizing process is important so as to not disrupt the protein structure of the product as it is discharged into ambient temperature and pressure at the end of the cooling tube(col 2, line 47-58). Zarraga also teaches that the cooling/depressurizing process should yield a firm product with texturized layers. Therefore, it would have been obvious to decrease the pressure of the dough at a predetermined rate in order to achieve a firm product with texturized meat that resembles a conventional meat product.
Regarding claim 6, Zarraga teaches decreasing the pressure of the dough to a predetermined final pressure at the end of the cooling device(tube) of less than 2.5 bar(example 1).
Regarding claim 8, Zarraga teaches that the vegetable protein in the meat analog can be wheat gluten, alone or in combination with soybean flour(col 2, line 41-49). Therefore, it would have been obvious to use wheat gluten alone as the vegetable protein source in the dough. When using only wheat gluten and not soybean flour as the protein source, the composition would not comprise soybean oil present in the soybean flour. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791